Case: 2:16-cv-00880-ALM-CMV Doc #: 71 Filed: 01/21/20 Page: 1 of 1 PAGEID #: 3045




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DALE PHILLIPS,

               Plaintiff,
                                                         Civil Action 2:16-cv-880
                                                         Chief Judge Algenon L. Marbley
       v.                                                Magistrate Judge Chelsey M. Vascura

KAREN BLAIR, et al.,

               Defendants.

                                              ORDER

        Magistrate Judge Norah McCann King, who successfully mediated this action, has

notified this Court that the parties have reached a settlement on all remaining claims. The parties

agree that a conditional dismissal of the action at this juncture is proper subject to reopening the

case upon motion should the settlement not be consummated within sixty days. Accordingly, this

action is DISMISSED WITHOUT PREJUDICE to reopening upon a motion filed WITHIN

SIXTY DAYS. If no such motion is filed within the sixty days, and neither party moves for an

extension of time in which to reopen the case, the dismissal shall be with prejudice. The Clerk is

DIRECTED to TERMINATE ECF No. 69 from the Court’s pending motions list.

       IT IS SO ORDERED.



                                                       /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE
